UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6978


IGNATZIO GIULIANO,

                Petitioner - Appellant,

          v.

WARDEN FCI WILLIAMSBURG,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     Margaret B. Seymour, Senior
District Judge. (6:13-cv-00311-MBS)


Submitted:   September 26, 2013          Decided:   September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ignatzio Giuliano, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ignatzio   Giuliano,   a       federal   prisoner,   appeals   the

district   court’s    order   accepting      the    recommendation   of   the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2013) petition.           We have reviewed the record

and find no reversible error.             Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.         Giuliano v. Warden, No. 6:13-cv-

00311-MBS (D.S.C. June 7, 2013).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                     AFFIRMED




                                      2